Citation Nr: 0323600	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  99-05 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 1979 rating decision granting a noncompensable 
evaluation for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claim on appeal.  A hearing was 
held before the undersigned Veterans Law Judge sitting in 
Columbia, South Carolina, in March 2001.  A transcript of the 
hearing testimony has been associated with the claims file.  
In August 2001, the case was remanded for further 
development.

By a decision dated in April 2003, the Board denied the 
veteran's appeal for a rating in excess of 30 percent for 
schizophrenia.  However, at that time the Board chose to 
undertake additional development of the evidence as to the 
CUE issue pursuant to 38 C.F.R. § 19.9(a)(2).  As a result, 
additional service medical records not previously associated 
with the claims file were obtained.  Since undertaking the 
aforementioned development, the United States Court of 
Appeals for the Federal Circuit invalidated the provisions of 
38 C.F.R. §§ 19.9(a)(2) and 19.9(a)(2)(ii).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 234 F.3d 
682 (Fed. Cir. 2003).  The Board no longer has authority to 
decide claims based on new evidence that it develops or 
obtains without obtaining a waiver from the appellant of his 
or her right to have this new evidence initially considered 
by the RO.  No waiver has been obtained in this case.  The 
result is that the RO must review evidence developed by the 
Board and adjudicate the claim considering that evidence, as 
well as evidence previously of record.

In addition, service personnel records were requested as part 
of the April 2003 Board development but were not associated 
with the claims file.  Therefore, an attempt should be made 
to associate those records with the file.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  Contact the appropriate State or 
Federal agency and obtain service 
personnel records showing the veteran's 
retirement status from January 1979 to 
the present.  If no such service 
personnel records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

2.  The RO should readjudicate the 
veteran's claim for CUE in the April 1979 
rating decision in light of the additional 
evidence added to the claims folder since 
the last Supplemental Statement of the 
Case (SSOC).

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

